Mr. Ch. J. Murray
delivered the opinion of the Court.
Mr. J. Heydeneeldt and Mr. J, Wells concurred.
This was an application to the Court below for a mandamus to compel the defendant, in his capacity of County Treasurer of Sacramento County, to pay certain warrants drawn on the treasury of said county.
The defendant admits that he has moneys in his hands sufficient to pay said warrants, but contends that they should be applied to the payment of the debts of the fiscal year of 1853 and 1854, and not to the payment of debts previously contracted.
The question, whether the funds in the hands of the County Treasurer are liable for the payment of all outstand*353ing indebtedness of tbe county, or only for those contracted during a particular period, must depend on an exam- . ination of tbe *legislation upon this subject, and [353] tbe probable result proposed to be attained.
Up to tbe year 1853, tbe revenue of Sacramento County was inadequate to meet its expenses, so that it became necessary to apply to tbe Legislature for relief against the accruing indebtedness.
In that year an Act was passed authorizing tbe county to fund its floating debt, and to levy a special tax for tbe gradual extinguishment thereof.
Tbe first section of tbe Bevenue Act of ' 1853 fixes tbe tax to be levied for State purposes, at sixty cents on each hundred dollars, and provides that tbe Board of Supervisors, or Court of Sessions, shall levy, in addition to tbe State tax, a tax not to exceed fifty cents on each one hundred dollars, for county purposes, and such other special taxes as. may be by law authorized to be collected.
Under this provision, tbe Court of. Sessions of Sacramento levied a tax of fifty cents for county purposes, twenty-five cents for jail tax, twenty-five cents for funded debt tax, etc.
Tbe only question is, whether tbe words of tbe Bevenue Act of 1853, authorizing a tax of fifty cents on each one hundred dollars for “ county purposes,” ought to be restricted to tbe current expenses of tbe year, as an appropriation, leaving tbe scrip-holders of tbe county to look for payment to tbe tax collected for tbe floating debt.
It will be borne in mind that tbe Constitution of - this State empowers tbe Legislature to fix tbe mode of levying, collecting and distributing taxes, so that, the power being complete, we are only to look to tbe intention.
At tbe time of tbe passage of tbe Funding Act, tbe county was largely in debt, and it is evident tbe Legislature intended to reduce its financial affairs to a cash basis, by providing for immediate expenses, and tbe gradual extinguishment of tbe old indebtedness. If such was not tbe intention, it would be difficult to discover the object of tbe law.
*354. If, on the other hand, this was the object of the Legislature, it follows that such intention would be wholly defeated, if scrip-holders had the right to reeeieve [354] payment out of the fund col-*lected for county purposes, it being fifty cents, while the funded debt is but twenty-five cents. No one would fund his scrip, at least until the larger fund was exhausted, so that the Act, which was designed to produce so favorable an effect, would be of but little practical benefit.
We cannot but suppose that the Legislature had in view these practical results in passing the Act of 1853, and that the words of the first section were designed as a special appropriation.
We do not believe that the Legislature could compel the holders of county scrip to fund the same, unless by their consent; but under the constitutional power, it may make such appropriation of the county revenues as, in its-discretion, may seem proper.
For these reasons, the judgment of the Court below i& affirmed, with costs.